—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered March 3, 1993, convicting him of robbery in the first degree (three counts), robbery in the second degree (three counts), criminal use of a firearm in the first degree (three counts), assault in the first degree, kidnapping in the second degree, and criminal mischief in the third degree, upon his guilty plea, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the photo array and pretrial lineup procedure were unduly suggestive. Our review of the photo array and a photograph of the lineup reveals that the participants were sufficiently similar in appearance to the defendant so that there was little likelihood that the defendant would be singled out for identification by particular characteristics (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833; People v Hoehne, 203 AD2d 480; People v Christenson, 188 AD2d 659, 660; People v Robert, 184 AD2d 597, 598-599; People v Henderson, 170 AD2d 532, 533; People v McLarin, 157 AD2d 747; People v Dobbins, 155 AD2d 551, 552; People v Bullard, 146 AD2d 582, 583). The record further establishes that none of the procedures used in connection with the identification of the defendant were improper. Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.